Citation Nr: 1811817	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, claimed as neck pain.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for analgesic nephropathy (kidney pain), to include as secondary to service-connected disease or injury.

4.  Whether the Veteran's child, D.E.S., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968, with service in the Republic of Vietnam.  He was awarded the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for degenerative disc disease, claimed as neck pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest in-service, or within the first post-service year, and is not shown to be attributable to service.

2.  The Veteran does not have a kidney disability.

3.  Resolving any doubt in favor of the Veteran's son, D.E.S., the competent evidence of record demonstrates that D.E.S. became permanently incapable of self-support prior to attaining the age of 18.

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  A kidney disability was not incurred in, or aggravated by service, and may not be presumed to have been incurred therein, and is not proximately due to or a result of, or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for entitlement to VA benefits as a helpless child of the Veteran are met.  38 U.S.C. § 101 (4)(A) (2012); 38 C.F.R. § 3.356 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board that the appeal may be considered on the merits.

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Here, with respect to the current issues on appeal, that list includes other organic diseases of the nervous system, to include hearing loss.  See 38 C.F.R. § 3.309(a).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

The Veterans service personnel records indicate that the Veteran had wartime service in Vietnam as an armored vehicle crewmember and he received the Purple Heart Medal.  Together with his credible lay evidence of events in service, the provisions of 38 U.S.C. § 1154(b) are applicable.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A. Hearing Loss

In addition to the legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability.  The Veteran has a diagnosis of bilateral sensorineural hearing loss.  See December 2011 VA examination.  The Veteran contends his in-service noise exposure resulted in his current hearing loss.  The Veteran has reported hazardous noise exposure in-service including noise exposure from gun fire and a land mine explosion.  The Veteran's DD 214 confirms his Military Occupational Specialty (MOS) as an armor crewman with service in Vietnam.  As such the Board concedes exposure to hazardous noise in-service.  

The Veteran has consistently reported that his hearing loss is a result of noise exposure in-service.  The Veteran is competent to describe his ongoing symptoms in-service and since and his statements are credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's service treatment records (STR) have been associated with the claims file.

On the audiological evaluation during the Veteran's entrance examination in April 1966 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
-
20
LEFT
5
5
5
-
10

This audiological examination is presumed to be reported in standards set forth by the American Standards Association (ASA).  Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units resulted in lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.  

The ASA results are the figures on the left of each column and are not in parentheses.  

The scores for the Veteran's audiological evaluations in April 1966 have been converted from ASA to ISO, in parentheses, and pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30 (45)
10 (20)
5 (15)
-
20 (25)
LEFT
5 (20)
5 (15)
5 (15)
-
10 (15)

The Veteran was also given an audiological evaluation during his separation examination in May 1968.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

At separation, on the report of medical history, the Veteran denied hearing loss and ear, nose or throat trouble and clinical evaluation of the ears was normal.  See May 28, 1968 report of medical history and report of medical examination.

The issue is whether the Veteran's current hearing loss is related to service including his exposure to high levels of noise in combat operations.  Turning to the medical evidence, the Veteran was afforded a VA examination in December 2011.  
On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30
40
LEFT
20
10
10
35
65

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  

The Veteran reported that he experienced minimal occupational noise exposure following separation while working at a steel mill without hearing protection for 16 years.  He denied any other noise exposure.  

The examiner noted a review of the Veteran's STR's.  She stated that the Veteran's April 1966 audiological evaluation revealed hearing loss at 500 Hz, but that the Veteran's separation examination in May 1968 not only reflected normal hearing, but an improvement at all frequencies.  Because the Veteran's STR's reveal improved hearing at separation, the examiner determined that the Veteran's current hearing loss was less than likely caused by or a result of an event in military service.

The Board finds the VA examination and opinion is entitled to probative weight, as the examiner's opinion was based on a through medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the examination and opinion are of high probative value.

There is no other evidence in the file reflecting treatment or manifestations of hearing loss prior to the Veteran's December 2011 VA examination.

On the Veteran's April 2012 VA Form 9, he stated that he believed his hearing loss was related to service because he was service-connected for tinnitus and he believed that the two disabilities were related.  At the December 2011 VA examination, the examiner concluded that the Veteran's tinnitus was likely caused by the Veteran's in-service noise exposure.  Although the examiner noted that tinnitus is often related to hearing loss, the examiner opined that the Veteran's tinnitus was at least as likely as not related to his in-service noise exposure.

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for bilateral hearing loss is warranted.  The Board notes that the Veteran is competent to testify to his observations and symptoms of hearing loss and his statements are credible.  However, the Veteran's testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's statement as to whether his hearing loss is related to in-service noise exposure is outweighed by the other evidence of record.  The Board finds that the medical evidence is more probative and more credible than the lay opinions of record.

While the Veteran has reported that his current hearing loss is a result of noise exposure in service, the Board finds the VA examination and opinion, which were based on the examiner's medical expertise and well-reasoned rationale, is more probative.  The December 2011 VA examiner noted a review of the Veteran's STR's and audiograms, which indicated an improvement in the Veteran's pure tone thresholds.  Even if the entrance examination was not accurate, the separation examination showed normal hearing.  The examiner considered the Veteran's reports of in-service noise exposure in Vietnam.  Additionally the examiner noted the Veteran's post-service work at a steel mill for 16 years, which a lay person would consider to be a high noise environment.  

Further, the Board notes at separation from service, the Veteran's clinical examination in May 1968 was normal and the Veteran denied hearing loss.  This normal finding is inconsistent with ongoing manifestations of pathology.  As such service connection is not warranted. While the Veteran has reported that his current symptoms are a result of exposure to hazardous noise in service, the Board finds these are outweighed by the more credible and probative medical evidence of record.  As such service connection is not warranted.   The Board considered the Veteran's contention that if tinnitus were found to have been caused by in-service noise exposure, then so should his current hearing loss.  However, the VA examiner assessed the etiology of both disorders and found that in his case using the measurements in service and the examiner's training and experience that noise exposure in service did not cause his particular hearing acuity deficits. .  

In addition a bilateral hearing loss disability was not "noted" during service or within one year of separation.  See Walker, 708 F.3d 1331.  The Veteran's STR's reflect no complaints, finding, or diagnosis with respect to hearing loss.  Since the provisions of section 1154(b) are applicable, the Board accepts that the Veteran was exposed to significant noise and that he experienced a decrease in acuity around the time of combat.  However, on the discharge examination in May 1968, the Veteran did not have significant threshold shifts in hearing.  Further, the Veteran's clinical examination was normal and no hearing loss was noted.  This normal finding is inconsistent with ongoing manifestations of pathology.  Based on the probative evidence of record the Board finds that he Veteran's bilateral hearing loss did not manifest within the one year period after service and service connection is not warranted on a presumptive basis.  In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology.  As a result, service connection based on continuity of symptomology is not warranted.

Although the Veteran has established a current disability, the preponderance of the evidence weights against finding that the Veteran's bilateral hearing loss is related to his active service and as such service connection is not warranted.  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

B. Analgesic Nephropathy (Kidney Pain).

The Veteran contends he is entitled to service connection for a kidney disability, secondary to his service-connected disabilities.

The Veteran contends that he has kidney pain, which should be entitled to service connection.  Service treatment records show that the Veteran sustained low back injuries in a mine explosion.  Service connection has been granted for chronic lumbosacral strain.  

May 2011 VA treatment records reflect that after years of taking NSAIDs to manage his back and neck pain, the Veteran suffered from analgesic nephropathy.  However, this condition had resolved completely, and his kidney function had been back to normal since January 2010.  An ultrasound and urine test performed at this time also reflected that the Veteran's kidneys were functioning normally.

May 2013 VA treatment records reflect that the Veteran did not suffer from any recurrent kidney infections.

On the April 2014 VA Form 9, the Veteran conceded that he did not presently have a kidney disability, but continued to have kidney pain.  

There is no lay or medical evidence of record which demonstrates that the Veteran suffers from analgesic nephropathy, or any other kidney condition.

In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Here, there the Veteran reports kidney pain; however, there are no clinical findings or any pathology to associate his experienced kidney pain (as different from service-connected low back pain) to establish a separate kidney disability at any time during the claim.  The Veteran's claim therefore does not rise to the VA's level of a current disability.  In reaching this conclusion, the Board notes that VA uses the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (this definition comports with the everyday understanding of disability, which is defined as an inability to pursue an occupation because of physical or mental impairment).  

In summary, the competent medical opinions of record do not support a finding that service connection for a kidney disability is warranted.  The Veteran does not have a current kidney disability, therefore service connection for analgesic nephropathy (kidney pain) cannot be granted under the law.  Brammer, 3 Vet App. at 223, 225.

III. Helpless Child Status

The Veteran contends that his son, D.E.S., is entitled to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  He contends that D.E.S. has been disabled since childhood due to suffering from many physical and mental birth defects. 

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101 (4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  See 38 C.F.R. § 3.356.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his 18th birthday.  See Dobson, 4 Vet. App. at 445.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.

The Veteran's son, D.E.S., was born in November 1977; he turned 18 in November 1995.

The Veteran submitted an October 1994 multifactored evaluation performed by their county's Board of Education.  The results of the evaluation determined that D.E.S. functioned intellectually in the developmentally handicapped range.  The overall level and pattern of his performance suggested that he could have mild mental retardation.  All ability areas assessed were found to be consistently and uniformly well below average.  This assessment took place when D.E.S. was 17 years old.  The assessment recommended that D.E.S. remain in special education services.

Social Security Administration (SSA) records document that the Veteran's son began receiving SSA benefits in October 2009.

March 2010 private treatment records reflect a medical opinion that D.E.S. was disabled since infancy.  The private physician explained that as a young child, D.E.S. had to have major heart surgery.  He reported that when D.E.S. was working it was under the very strict supervision of the Veteran, but that it would be unlikely for D.E.S. to hold any form of unsupervised employment.

On the July 2011 Notice of Disagreement, the Veteran stated that his son was only able to work in a very limited capacity with the Veteran acting as his supervisor.  He reported that his son was unable to pay bills, use the telephone, exchange currency, drive, or comprehend many things.

The Veteran submitted a statement in November 2011 from the Human Resources Manager at the company that employed him and his son.  The manager explained that D.E.S. performed very limited janitorial type duties and that she did not believe D.E.S. would be able to obtain gainful employment outside of their sheltered environment.

The Veteran's daughters also provided statements regarding their brother.  The statements explained that D.E.S. struggled with many cognitive disabilities which hindered his ability to read a clock, or perform simple addition and subtraction.  They stated that D.E.S. would not feed himself on his own, and would go all day without eating.  They described an incident in which their brother approached an alligator because he did not understand that some animals posed a threat to his safety.  D.E.S. reportedly did not have any significant others or romantic relationships.  The Veteran's daughters explained that they knew they would have to take care of their brother once their parents had passed.

A December 2011 statement provided by the Director of Special Education, and a former education official who interacted with D.E.S., explained that the Veteran's son had cognitive limitations that would inhibit his ability to navigate the professional world, finances, and being able to secure and manage housing.  He explained that D.E.S. would need a strong support system outside of his family, to include community resources. 

In January 2015, following the Veteran's departure from his employer, the Human Resources Manager provided a letter explaining that D.E.S.'s employment was terminated because without the sheltered, controlled environment provided by the Veteran, D.E.S. was unable to continue employment.

Upon review of the record, and granting the Veteran and his son D.E.S. the benefit of the doubt, the Board finds that the preponderance of the evidence supports a determination that D.E.S. was permanently incapable of self-support prior to attaining age 18.  

D.E.S.'s employment history may be characterized as "casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability," because of the sheltered, protective nature in which he maintained his position.  38 C.F.R. § 3.356(b)(2).  The casual or unsuccessful nature of this job is more evident when the Board takes into consideration the fact that D.E.S. was unable to maintain his very limited job responsibilities after the departure of his father, and was therefore terminated.  This employment is not considered as rebutting permanent incapability of self-support.  Id.  

The Board accords the October 1994 evaluation provided by the Board of Education opinion that D.E.S. functioned intellectually in the developmentally handicapped range at the age of 17 a great deal of probative weight, and thus finds that it is more likely than not that D.E.S. was not capable of self-support prior to attaining age 18.  

There is no medical evidence in the record which refutes the claim that D.E.S. is anything other than permanently incapable of self-support. 

Therefore, the Board finds that D.E.S. is entitled to recognition as the "helpless" child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  38 C.F.R. § 3.356.
ORDER

Entitlement to service connection for a bilateral hearing disability is denied.

Entitlement to service connection for a kidney disability is denied.

Entitlement to recognition of D.E.S. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 is granted.


REMAND

The Veteran contends that he is entitled to service connection for degenerative disc disease of the cervical spine.  

The Veteran's STR's reflect that he was injured in a mine explosion in October 1967.  At that time, the Veteran reported low back pain and was treated for such.  The Veteran did not report any issues with his neck on his May 1968 separation examination, nor was any neck injury or pain noted anywhere in his STR's.

During a May 2011 VA examination, the Veteran reported that his neck pain began immediately following the October 1967 mine explosion.  Following a review of the medical history and examination of the Veteran, the examiner determined that the Veteran's cervical spine disability was less likely than not related to his service because the Veteran's STR's did not reflect that the Veteran reported neck pain at that time.

In November 2011, the Veteran's spouse submitted a letter which stated that she witnessed her husband's neck pain immediately following separation.  She stated that the Veteran could not fully turn his neck and described an incident in which he backed the car into the garage doors in 1970 because he was unable to turn his head to see how close he was to the doors.  She also explained that the Veteran did not immediately seek medical attention because he believed time would heal this injury.

The examiner did not include any explanation regarding the Veteran's contention that he suffered neck pain immediately after service.  The Veteran's spouse has corroborated the Veteran's contentions that he experienced neck pain, and that she witnessed his strain to turn his head.  

If VA provides an examination that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such remand is warranted for a supplemental VA opinion for the examiner to fully address the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examinations to determine the nature and etiology of the claimed cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed cervical spine disability is related to the Veteran's active service including the October 1967 explosion with treatment for low back pain.  

In doing so, the examiner should address the Veteran's reports of the in-service injury to his neck and his reports of neck pain immediately following separation from service.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany any opinion provided and should be based on examination findings, historical records, and medical principles.

2. Thereafter, re-adjudicate and if the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


